TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00601-CV




                                      In re Charles Lee, Jr.




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               On September 7, 2010, relator Charles Lee, Jr. filed a pro se petition for writ of

mandamus complaining that the 277th District Court had failed to timely act on his motion for

forensic DNA testing. See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2010). The Court

asked the State to respond to the petition.

               On October 13, the State filed a response stating that the trial court denied Lee’s

testing motion on October 11, 2010. A copy of the order is attached to the reply. Because Lee has

received the relief he sought, the petition for writ of mandamus is denied.




                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: October 29, 2010